             Case 6:20-cv-00090-ADA Document 111 Filed 06/17/21 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION



HUAWEI TECHNOLOGIES CO., LTD.,
HUAWEI DEVICE CO., LTD., and
HUAWEI DIGITAL TECHNOLOGIES
(CHENGDU) CO., LTD.,                                      No. 6:20-cv-090-ADA

                Plaintiffs,

       vs.

VERIZON COMMUNICATIONS INC.,
CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS, and VERIZON BUSINESS
NETWORK SERVICES INC.,

                Defendants.


                                               ORDER

         For good cause, Plaintiffs’ unopposed motion to amend the case schedule is hereby

 granted. The following deadlines shall now apply:

Schedule Item from Order Governing Proceedings                          New
                                                                       Deadline
Opening Expert Reports                                                 5/5/2021
Rebuttal Expert Reports                                                6/2/2021
Close of Expert Discovery                                             6/23/2021
Deadline for the second of two meet and confer to                     6/28/2021
discuss narrowing the number of claims asserted and
prior art references at issue to triable limits. To the
extent it helps the parties determine these limits, the
parties are encouraged to contact the Court’s Law
Clerk for an estimate of the amount of trial time
anticipated per side. The parties shall file a Joint
Report within 5 business days regarding the results of
the meet and confer.



                                                   1
          Case 6:20-cv-00090-ADA Document 111 Filed 06/17/21 Page 2 of 2




Schedule Item from Order Governing Proceedings                        New
                                                                     Deadline
Dispositive motion deadline and Daubert motion                        7/9/2021
deadline                                                            (unchanged)



SIGNED this 17th day of June, 2021.




                                                     _______________________________
                                                     ALAN D ALBRIGHT
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
